Exhibit 10.1

LOGO [g12102img01.jpg]

 

      Sears Tower, Suite 7000          233 South Wacker Drive          Chicago,
Illinois 60606          telephone +1 (312) 496-1621    June 9, 2008      
facsimile +1 (312) 496-1038          www.heidrick.com   

PERSONAL AND CONFIDENTIAL

Mr. Scott Krenz

826 W. Illinois Avenue

Palatine, Illinois 60067

Dear Scott:

Congratulations! On behalf of Heidrick & Struggles, Inc. (the “Company”), I am
pleased to confirm the terms of your employment arrangement in this letter
agreement (the “Agreement”). We are enthusiastic about your commitment to
integrity, a spirit of partnership and collegiality, all of which are such an
important part of our culture.

 

  1. Start Date: You will commence employment on August 4, 2008 (the “Effective
Date”).

 

  2. Title: You will serve as Executive Vice President & Chief Financial Officer
reporting directly to the Company’s Chief Executive Officer.

 

  3. Location: You will be located in the Chicago Corporate office.

 

  4. Base Salary: You will receive a monthly salary of $31,250 (which is
equivalent to $375,000 annually) payable at the end of each month.

 

  5. Target Bonus: You will participate in the Company’s management incentive
plan. Your target bonus will be 100% of your base salary. Your 2008 bonus will
be guaranteed at $156,250.00 (this reflects the approximate pro-rated amount of
the target bonus based on the amount of time during which you will be employed
in 2008), payable in cash on or before March 31, 2009, with 15% of the bonus
amount deferred and vesting ratably over a three year period. Bonuses earned and
payable beyond 2009 will be payable per the Company’s policy at that time. All
bonuses are discretionary and are not earned until approved by the HSII Human
Resources and Compensation Committee of the Board of Directors (“HRCC”). Bonuses
are only payable if you are employed by the Company on the date such bonus is
paid.

 

  6. Sign-On Bonus: You will receive a sign-on cash bonus of $100,000 payable
within thirty (30) business days of your employment start date or the next
applicable payroll period. If you resign from the Company “for any reason” or
you are terminated by the



--------------------------------------------------------------------------------

LOGO [g12102img01.jpg]

Company for “Cause” as defined herein, you will reimburse the Company
immediately for the full amount paid (reduced on a pro-rated basis by one twenty
fourth per full month since your employment start date). Further, you authorize
us to deduct and/or offset that amount from any compensation or other sums that
may be due to you at that time, and you will repay the balance after such
deduction of the money remaining due to the Company.

 

  7. Sign-On Equity: You will receive:

 

  a. An award of stock options to purchase 7,500 Heidrick & Struggles
International, Inc. (“HSII”) common shares to be granted on September 30, 2008.
The options will vest at a rate of one-third on each of the first, second and
third anniversaries of the date of grant and will have a ten (10) year term with
an exercise price equal to the closing price of a Company common share on
September 30, 2008.

 

  b. An award of 5,000 restricted stock units to be granted on September 30,
2008. The RSUs will vest at a rate of one-third on each of the first, second and
third anniversaries of the date of grant and upon vest will convert into shares
of HSII common stock on a one-for-one basis.

 

  8. Benefits: You will be eligible to participate in the Company’s benefit
programs at the same level as other employees at your level. Our benefits
program includes group health, dental, vision, life/AD&D, long-term disability,
short-term disability salary continuation, paid holidays, flexible spending
accounts, the Heidrick & Struggles, Inc. 401(k) Profit-Sharing and Retirement
Plan, and the Deferred Compensation Plan. You will also be eligible to
participate in the Company’s Physical Examination and Financial Planning
Program. Your eligibility for all such programs and plans is determined under
the terms of those programs/plans. Any discrepancy between this summary and the
company’s plan documents will be resolved in favor of the plan documents. Our
benefits program, compensation programs, and policies are reviewed from time to
time by Company management and may be modified, amended, or terminated at any
time.

 

  9. Business Expenses: The Company will reimburse you for your business
expenses in accordance with its policies.

 

  10. Employment authorization. Pursuant to the Immigration and Nationality Act,
our company is required to verify the identity and employment authorization of
all new hires. In order to comply with this legal obligation, we must complete
an Employment Eligibility Verification Form I-9 within three days of hire. We
have enclosed a Form I-9 for your review. Please note that you will need to
provide either (i) one document from “List A” or (ii) one document from “List B”
and one document from “List C” of the form (see page two of the enclosed I-9
Form). Your initial and continuing employment will be subject to your having the
ability to work legally in the United States. If you anticipate having
difficulty completing the Form I-9 or producing the required documents, please
advise me as soon as possible.



--------------------------------------------------------------------------------

LOGO [g12102img01.jpg]

 

  11. Compliance with Policies: Subject to the terms of this Agreement, you
agree that you will comply in all material respects with all policies and
procedures applicable to similarly situated employees of the Company, generally
and specifically.

 

  12. Termination of Employment:

 

  a. Employment At Will: You will be an “employee at will” of the Company,
meaning that either party may terminate the employment relationship at any time
for any reason (with or without cause or reason) upon written notice to the
other party. A period of notice shall only be required if it is expressly
provided in writing under written Company employment policies in effect at the
time of such termination.

 

  b. No Notice Period in Case of Termination for Cause: Notwithstanding any
period of notice under written Company employment policies in effect at the time
of termination, the Company shall have the right to terminate your employment
for Cause immediately upon written notice.

 

  c. Compensation Upon Termination: Upon the termination of your employment, you
will be paid your Base Salary up through your last day of work (the “Termination
Date”), and any other amounts required by law. Under the Company’s Severance Pay
Plan, you will be eligible for a severance benefit equal to twelve (12) months
of your Base Salary plus your Target Bonus in the event the Company terminates
your employment without Cause, as defined in this Plan. Under the Company’s
Change in Control Plan, you will be eligible for a severance benefit equal to
two times (2x) your Base Salary plus your Target Bonus in the event of a change
in control and termination of employment per the terms and conditions of this
Plan. The Severance Pay Plan and the Change in Control Plan may be amended or
modified at any time at the discretion of the HRCC.

 

  d. Definition of Cause: For purposes of this Agreement, “Cause” shall mean any
of the following: (i) your engagement, during the performance of your duties
hereunder, in acts or omissions constituting dishonesty, fraud, intentional
breach of fiduciary obligation or intentional wrongdoing or malfeasance;
(ii) your conviction for a felony; (iii) your material violation or breach of
any provision of this Agreement; (iv) your unauthorized use or disclosure of
confidential information pertaining to the Company’s business; (v) your
engagement in conduct causing demonstrable injury to the Company or its
reputation; (vi) your unreasonable failure or refusal to perform your duties as
the Company reasonably requires, to meet goals reasonably established by the
Company, or to abide by the Company’s policies for the operation of its
business, and the continuation thereof after the receipt by you of written
notice from the Company; (vii) your illegal use of drugs or use of alcohol or
intoxication on work premises, during working time, or which interferes with the
performance of your duties and obligations on behalf of the Company; or
(viii) your death or Disability, as hereinafter defined. For purposes of this
Agreement, “Disability” shall mean that you have been unable, for six
(6) consecutive months, to perform your duties under this Agreement even with
accommodation, as a result of physical or mental illness or injury.



--------------------------------------------------------------------------------

LOGO [g12102img01.jpg]

 

  e. Return of Materials: Upon the termination of your employment, you agree to
return to the Company, all Company property, including all materials furnished
to you during your employment (including but not limited to keys, computers,
automobiles, electronic communication devices, files and identification cards)
and all materials created by you during your employment. In addition, you agree
that upon the termination of your employment you will provide the Company with
all passwords and similar information which will be necessary for the Company to
access materials on which you worked or to otherwise continue in its business.

 

  13. Confidentiality: In the course of your employment with the Company you
will be given access to and otherwise obtain knowledge of certain trade secrets
and confidential and proprietary information pertaining to the business of the
Company and its affiliates. During the term of your employment with the Company
and thereafter, you will not, directly or indirectly, without the prior written
consent of the Company, disclose or use for the benefit of any person,
corporation or other entity, or for yourself, any trade secrets or other
confidential or proprietary information concerning the Company or its
affiliates, including, but not limited to, information pertaining to their
clients, services, products, earnings, finances, operations, marketing, methods
or other activities; provided, however, that the foregoing shall not apply to
information which is of public record or is generally known, disclosed or
available to the general public or the industry generally (other than as a
result of your breach of this covenant or the breach by another employee of his
or her confidentiality obligations). Notwithstanding the foregoing, you may
disclose such information as is required by law during any legal proceeding or
to your personal representatives and professional advisers as is required for
purposes of rendering tax or legal advice, and, with respect to such personal
representatives and professional advisers, you shall inform them of your
obligations hereunder and take all reasonable steps to ensure that such
professional advisers do not disclose the existence or substance thereof.
Further, you shall not, directly or indirectly, remove or retain, and upon
termination of employment for any reason you shall return to the Company, any
records, computer disks or files, computer printouts, business plans or any
copies or reproductions thereof, or any information or instruments derived
therefrom, arising out of or relating to the business of the Company and its
affiliates or obtained as a result of your employment by the Company.

 

  14. Non-Solicitation/Non-Competition. Without the prior written consent of the
Company, during the term of your employment with the Company and for a period of
twelve (12) months after the termination of your employment with the Company,
either unilaterally by you or by the Company for Cause, you shall not (i) become
engaged in or otherwise become interested in, whether as an owner, officer,
employee, consultant, director, stockholder, or otherwise, any company,
enterprise or entity that provides or intends to provide services similar to
those provided by the Company in the geographical area which you served during
your employment with the Company; (ii) directly or indirectly solicit or assist
any other person in soliciting any client of the



--------------------------------------------------------------------------------

LOGO [g12102img01.jpg]

Company with whom you had direct professional contact during the twelve
(12) months immediately prior to the termination of your employment with the
Company and during which you learned confidential information, or whose account
you oversaw during your employment with the Company; (iii) directly or
indirectly solicit, or assist any other person in soliciting, any employee of
the Company or its affiliates (as of your termination of employment with the
Company) or any person who, as of such date, was in the process of being
recruited by the Company or its affiliates, or induce any such employee to
terminate his or her employment with the Company or its affiliates; or (iv) hire
or assist another in hiring any employee of the Company or its affiliates who
potentially possesses the Company or its Affiliate’s Confidential Information
for a position where the employee’s knowledge of such information might be
relevant. The provisions of this Section 15 shall be in addition to any
restrictive covenants that are set forth in or otherwise required by Company
benefit plans. In the case of a discrepancy between this Section and any such
restrictive covenant, the more restrictive language will apply.

 

  15. Other Legal Matters:

 

  a. No Other Agreements/Obligations: You have advised the Company that your
execution and performance of the terms of this Agreement do not and will not
violate any other agreement binding on you or the rights of any third parties
and you understand that in the event this advice is not accurate the Company
will not have any obligation to you under this Agreement.

 

  b. Negotiation of Agreement: You acknowledge that you negotiated the terms of
this Agreement with the Company and that you enter into this Agreement
voluntarily.

 

  c. Applicable Legal Standards: You will be an employee of the Company’s United
States operations and agree that your employment with the Company shall be
governed by the laws of the United States of America and the State of Illinois.

 

  d. Arbitration: Any controversy or claim arising out of or relating to this
Agreement or for the breach thereof, or your employment, including without
limitation any statutory claims (for example, claims for discrimination
including but not limited to discrimination based on race, sex, sexual
orientation, religion, national origin, age, marital status, handicap or
disability; and claims relating to leaves of absence mandated by state or
federal law), breach of any contract or covenant (express or implied), tort
claims, violation of public policy or any other alleged violation of statutory,
contractual or common law rights (and including claims against the Company’s
officers, directors, employees or agents) if not otherwise settled between the
parties, shall be conclusively settled by arbitration to be held in Chicago,
Illinois, in accordance with the American Arbitration Association’s Employment
Arbitration Rules and Mediation Procedures (the “Rules”). Arbitration shall be
the parties’ exclusive remedy for any such controversies, claims or breaches.
The parties also consent to personal jurisdiction in Chicago, Illinois with
respect to such arbitration. The award resulting from



--------------------------------------------------------------------------------

LOGO [g12102img01.jpg]

 

    such arbitration shall be final and binding upon both parties. This
Agreement shall be governed by the laws of the United States of America and the
State of Illinois without regard to any conflict of law provisions of any
jurisdiction. You and the Company hereby waive the right to pursue any claims
relating to this Agreement, to your employment or to the termination thereof,
through civil litigation outside the arbitration procedures of this provision,
unless otherwise required by law. You and the Company each have the right to be
represented by counsel with respect to arbitration of any dispute pursuant to
this paragraph. The arbitrator shall be selected by agreement between the
parties, but if they do not agree on the selection of an arbitrator within 30
days after the date of the request for arbitration, the arbitrator shall be
selected pursuant to the Rules. With respect to any Claim brought to arbitration
hereunder, both you and the Company shall be entitled to recover whatever
damages would otherwise be available to you/it in any legal proceeding based
upon the federal and/or state law applicable to the Claim, except that parties
agree they shall not seek any award for punitive damages for any claims they may
have under this Agreement. The decision of the arbitrator may be entered and
enforced in any court of competent jurisdiction by either the Company or
Employee. Each party shall pay the fees of their respective attorneys (except as
otherwise awarded by the arbitrator), the expenses of their witnesses and any
other expenses connected with presenting their cases, other costs, including the
fees of the mediator, the arbitrator, the cost of any record or transcript of
the arbitration, and administrative fees, shall be borne equally by the parties,
one-half by you, on the one hand, and one-half by the Company, on the other
hand. Should either party pursue any dispute or matter covered by this section
by any method other than said arbitration, then the other party shall be
entitled to recover all damages, costs, expenses, and attorneys’ fees incurred
as a result of such action. The provisions contained in this Section shall
survive the termination and/or expiration of this Agreement.

 

  e. Notice: All notices and other communications under this Agreement shall be
in writing to you at the above-referenced address or to the Company at its
Chicago Headquarters, directed to the attention of the General Counsel.

 

  f. Full and Complete Agreement: This letter Agreement contains our entire
understanding with respect to your employment and can be amended only in writing
and signed by the Chief Executive Officer or General Counsel. This Agreement
supersedes any and all prior agreements, whether written or oral, between you
and the Company, that are not specifically incorporated by reference herein. You
and the Company specifically acknowledge that no promises or commitments have
been made that are not set forth in this letter.

 

  g. Severability: If any provision of this Agreement or the application thereof
is held invalid, such invalidity shall not affect other provisions or
applications of this Agreement that can be given effect without the invalid
provision or application and, to such end, the provisions of this Agreement are
declared to be severable.



--------------------------------------------------------------------------------

LOGO [g12102img01.jpg]

 

  h. Survival of Provisions: The provisions of Sections 12 (b) and (c) and 13
through 15 of this Agreement shall survive the termination of your employment
with the Company and the expiration or termination of this Agreement.

Scott, I am very much looking forward to you joining the Heidrick & Struggles
team. I know that you will make an important contribution to the Company.

 

Sincerely,

/s/ L. Kevin Kelly

L. Kevin Kelly Chief Executive Officer

I hereby accept the terms and conditions of employment outlined in this
Agreement.

/s/ Scott Krenz

   

6/9/08                                             

  Scott Krenz     Date  

Copy:

Robert Hines, Chief Operating Officer, Americas

K. Steven Blake, EVP & Chief Legal Officer